          Case 1:20-cv-01168-ABJ Document 22 Filed 04/13/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AYMAN SALEH, et al.,                 )
                                     )
                   Plaintiffs,       )
                                     )
       v.                           )    Civil Action No. 20-1168 (ABJ)
                                    )
KHALIFA BIN                         )
ZAYED AL NAHYAN                     )
President, et al.,                  )
                                    )
                   Defendants.      )
____________________________________)


                                  ORDER TO SHOW CAUSE

       It appears upon review of the record that plaintiffs have taken no action in this case

regarding the Court’s January 4, 2021 Minute Order requiring additional information on their

motion for assistance with service of process. [Dkt. # 19]. It is therefore

       ORDERED that plaintiffs show cause as to why this case should not be dismissed for want

of prosecution by April 27, 2021.

       SO ORDERED.




                                              _______________________
                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: April 13, 2021
